PER CURIAM.
Before this Court appellees have filed a motion to dismiss the appeal on the ground that more than one year elapsed between the signing and filing of the judgment and the perfection of the appeal by the filing of a bond. No opposition to the motion has been filed, nor is any mention thereof made in brief of counsel for appellants.
The minutes of the trial court of the Second Judicial District Court in and for Claiborne Parish show that judgment was rendered in favor of defendants on March 15, 1957, which judgment was read, signed and filed on April 9, 1957. On petition of plaintiffs, filed January 17, 1958, orders granting a devolutive appeal were entered fixing the return date on March 17, 1958, and requiring the furnishing of appeal bond in the sum of $750. The bond was filed May 15, 1958, more than thirteen months after judgment was read, signed and filed.
In George v. Winston, La.App., 90 So. 2d 590, the identical issue was presented and was considered by this Court and the opinion declared:
*862“Our jurisprudence has conclusively established the principle that the period of one year for the taking of a devolutive appeal, as provided by Article 593 of the Code of Practice, must be interpreted as requiring the completion of the appeal by the filing of bond, Fisher v. International Brotherhood of Electrical Workers, etc., 218 La. 243, 48 So.2d 911, and cases cited therein.” (Our opinion also cited the pronouncement of the same principle made by the Orleans Court in Schouest v. Loewenthal, La. App., 58 So.2d 425.)
It follows that the motion should be, and accordingly it is, sustained and this appeal is dismissed at appellant’s cost.